Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Playlogic Entertainment, Inc. (the “Company”) for the fiscal year ended December31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Marcel Noordeloos, Interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 17, 2010 /s/ Marcel Noordeloos Marcel Noordeloos Interim Chief Financial Officer (Principal Financial Officer of Playlogic Entertainment, Inc.)
